United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2699
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Lee A. Bonner

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                              Submitted: May 15, 2019
                               Filed: May 20, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Lee Bonner directly appeals the sentence the district court imposed after he
pleaded guilty to a drug offense, under a plea agreement containing an appeal waiver,
and the district court1 sentenced him to a within-Guidelines prison term. His counsel
has moved for leave to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), challenging the sentence.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed
de novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the waiver.
Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                        ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-